DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant has indicated that Fig. 4 is prior art. Figs. 5 and 6 each show more detailed elements of Fig. 4 for reading and writing operation and therefore should also be indicated as being prior art. The specification also appears to indicate that Fig. 7 shows the prior art method of operation on page 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 is rejected based on lack of positive antecedent basis of “the slots respectively corresponding to the transfer requests” on lines 4-5.
Claim 5 is rejected because it depends on claim 4. Claim 5 is also rejected based on lack of positive antecedent basis of “the command packets respectively corresponding to the transfer requests” on lines 3-4.
Claim 7 is rejected based on lack of positive antecedent basis of “the type of the command” on lines 1-2, and “the command packet” on line 6 because a plurality of command packets was previously recited and therefore it is not clear which one is being referred to.
Claim 8 is rejected because it depends on claim 7.
Claim 9 is rejected based on lack of positive antecedent basis of “the type of the command” on lines 1-2, and “the command packet” on line 4 because a plurality of command packets was previously recited and therefore it is not clear which one is being referred to.
Claim 10 is rejected because it depends on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Applicant’s admitted prior art (AAPA).
With respect to claim 17, the examiner notes that the various limitations including the processor, command manager, and host controller are each recited as being “suitable for” the various functions. There is no positive recitation that these elements actually perform the stated functions, rather they need only be “suitable for” doing so.
As per claim 17, AAPA shows a data processing system using a Universal Flash Storage (UFS) interface, comprising:  10a memory system (throughout paragraphs [0062-0079]); a processor suitable for allocating metadata regions and data buffer regions respectively corresponding to the metadata regions for a plurality of slots in a booting process, and storing address information for the data buffer regions in the corresponding metadata 15regions (at least as described in paragraphs [0063,0065]); a command manager suitable for generating command packets respectively corresponding to a plurality of transfer requests and storing the command packets in corresponding ones among the metadata regions (at least as described in paragraph [0064]); and 20a host controller suitable for communicating in parallel with the memory system through the slots based on the command packets and the address information for the data buffer regions (paragraph [0067]), wherein the memory system and the host controller are coupled to each other through the slots and use the UFS interface (paragraph [0071]). AAPA shows all of the elements in claim 17.

Allowable Subject Matter
Claims 1-3,6, and 11-16 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “A method for operating a data processing system including a host and a memory system coupled to each other through 5a plurality of slots and using a Universal Flash Storage (UFS) interface, the method comprising: allocating, by the host, dedicated memory regions respectively corresponding to the slots during a booting operation of the host;” and “deallocating, by the host, the dedicated memory regions 15during a shutdown of the host.”
With respect to independent claim 11, the prior art does not show the limitations of “A method for operating a data processing system including a host and a memory system coupled to each other through a plurality of slots and using a Universal Flash Storage (UFS) interface, the method comprising:  37allocating, by the host, dedicated memory regions respectively corresponding to the slots based on sizes of transfer requests stored in a register;” and “deallocating, by the host, the dedicated memory regions based on the sizes of the transfer requests.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa shows a memory controller between a host and memory system for transferring data between them.
Lee ‘594, Lee ‘246, Kim ‘654, Kim ‘659, and Byun are all from the same applicant (SK hynix Inc.) as the instant application and show similar memory and host systems with UFS interfaces, but they do not show the particular details claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185